Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the inclusion in or incorporation by reference into (1) the Registration Statement of Memorial Resource Development Corp. (including any amendments or supplements thereto, related appendices, and financial statements) on Form S-8 (No. 333-196855) (the "Registration Statement") and (2)the current report of Memorial Resource Development Corp. on Form 8-K (the "Current Report") of: (a) our report, dated January 16, 2015, with respect to our audit of estimates of proved, probable, and possible reserves and future net revenues to the Memorial Resource Development Corp. interest, as of December 31, 2014; and (b) our report, dated February 13, 2015, with respect to our audit of estimates of proved reserves and future net revenues to the Memorial Production Partners LP interest, as of December 31, 2014. We also hereby consent to all references to our firm or such reports included in or incorporated by reference into such Registration Statement and Current Report. NETHERLAND, SEWELL & ASSOCIATES, INC. /s/ C.H. (Scott) Rees III By: C.H. (Scott) Rees III, P.E.
